UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7123


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM ARTHUR BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:92-cr-00270-GCM-1)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Arthur Brown, Appellant Pro Se.     William A. Brafford
Assistant United States Attorney, Ann Claire Phillips, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William   Arthur   Brown          appeals   the     district   court’s

order denying his petition for a writ of error coram nobis.                     We

have     reviewed   the   record        and    find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       United   States       v.    Brown,       No.     3:92-cr-00270-GCM-1

(W.D.N.C.    Aug.   10,   2011).        We     dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                         2